Case: 13-30760      Document: 00512502995         Page: 1    Date Filed: 01/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 13-30760                            January 16, 2014
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
GLENN CALVIN DAMOND

                                                 Plaintiff - Appellant
v.

JAMES LEBLANC; CHAIRMAN OF THE BOARD OF PAROLE; DIVISION
OF PAROLE; PATRICIA MURPHY; VERNESTER CANTY; STEVE RADER;
SHERYLE M. RANATZA

                                                 Defendants - Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:12-CV-564


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Calvin Damond appeals the district court’s dismissal of his claims of
federal and state civil rights violations against Secretary James Leblanc,
parole officers Patricia Murphy and Vernester Canty, Warden Steve Rader,
and Parole Board Chairman Sheryle Ranatza (collectively, “the defendants”).
We AFFIRM the district court’s decision.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30760      Document: 00512502995       Page: 2    Date Filed: 01/16/2014



                                    No. 13-30760
                            STATEMENT OF FACTS
      In March of 1998, Calvin Damond pled guilty to aggravated rape and
was sentenced to thirty years of imprisonment. Pursuant to an agreement
between Damond and the Department of Corrections that he would waive his
incentive wages while in custody, Damond received the standard legislatively
authorized good-time credit at a rate of 30 days for every 30 days in actual
custody. In July of 2011, Damond became eligible for good-time release, but
was required to sign a document imposing supervisory conditions on his
release. In June of 2012, Damond was re-arrested in connection with an
unrelated offense and the Parole Board placed a hold on his record because this
signaled a possible violation of his conditions.
      Damond filed a pro se suit in the district court under 42 U.S.C. § 1983
and state law civil rights claims seeking relief from any form of “supervision
and illegal custody.”     Damond claimed that the defendants had wrongly
applied Louisiana Revised Statute § 15:571.5 to his conviction. The defendants
moved to dismiss the case. The district court granted the motion to dismiss as
to all defendants on July 8, 2013. Damond appeals.
                           STANDARD OF REVIEW
      “We review a district court's dismissal under Rule 12(b)(6) de novo,
‘accepting all well-pleaded facts as true and viewing those facts in the light
most favorable to the plaintiffs.’” Doe ex rel. Magee v. Covington Cnty. Sch.
Dist. ex rel. Keys, 675 F.3d 849, 854 (5th Cir. 2012) (internal citation omitted).
“To survive dismissal pursuant to Rule 12(b)(6), plaintiffs must plead ‘enough
facts to state a claim to relief that is plausible on its face.’” Id. (citing Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
                                   DISCUSSION
      Official capacity monetary damage claims against state actors are
considered a suit against the state and barred by the Eleventh Amendment.
                                          2
    Case: 13-30760    Document: 00512502995     Page: 3   Date Filed: 01/16/2014



                                 No. 13-30760
Hafer v. Melo, 502 U.S. 21, 25-26 (1991) (“Suits against state officials in their
official capacity therefore should be treated as suits against the State.”). The
district court properly dismissed Damond’s official capacity monetary damage
claims against the defendants.
      “When a prisoner . . . is released because of diminution of sentence . . .
he shall be released as if released on parole.” La. Rev. Stat. § 15:571.5. This
release includes 1) the imposition of conditions, 2) supervision for the
remainder of the term, and 3) potential revocation and recommitment. Id.
      “[H]abeas corpus is the appropriate remedy for state prisoners attacking
the validity of the fact or length of their confinement,” not an ordinary civil
rights action. Preiser v. Rodriguez, 411 U.S. 475, 490 (1973). Challenges to
supervised conditions of release under Louisiana’s good-time statute are
construed as challenges to the length of confinement. See Edge v. Stalder, 240
F.3d 1074 (5th Cir. 2000)(unpublished). As such, “[h]abeas petitions are the
exclusive remedy for a state prisoner who challenges the fact or duration of his
confinement and seeks immediate or speedier release, even though such a
claim may come within the literal terms of § 1983.” Id. (internal quotation
marks and citation omitted). The district court properly dismissed Damond’s
claims attacking the fact of his supervised release.
      A prisoner’s claim seeking monetary damages under § 1983 is not
cognizable whenever a judgment in favor of the plaintiff would necessarily
imply the invalidity of his conviction or sentence. Heck v. Humphrey, 512 U.S.
477, 487 (1994). Since Damond has not successfully shown his conviction or
sentence invalid, the district court properly dismissed this claim as unripe.
      The district court declined to exercise supplemental jurisdiction over the
state law claims since it had dismissed all claims over which it had original
jurisdiction. 28 U.S.C. § 1367(c)(3). It was well within its power to do so.


                                       3
Case: 13-30760   Document: 00512502995   Page: 4   Date Filed: 01/16/2014



                          No. 13-30760
                         CONCLUSION
 For these reasons, the judgment of the district court is AFFIRMED




                                4